Citation Nr: 0418833	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
June 1972.

This matter is essentially before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disability.  The 
veteran filed a timely appeal.

In a January 2003 decision, the Board determined that new and 
material evidence had been submitted since a September 1994 
rating decision in which the RO denied service connection for 
a back disorder.  Accordingly, the Board reopened the 
veteran's claim of service connection for a back disability.  

In September 2003, the Board remanded the issue of service 
connection for a back disorder for additional development of 
the evidence.  

In a January 2004 rating decision/supplemental statement of 
the case, the RO continued the denial of service connection 
for a back disability following a de novo basis.  The case 
was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  An identifiable chronic back disability, however 
diagnosed, was not shown in active service or first 
manifested until many years following separation from active 
duty; the minor back contusion in service was not more than 
an acute and transitory event and without chronic residual 
back disability objectively demonstrated on physical 
examination for service separation.  

2.  The probative, competent medical evidence establishes 
that the veteran does not have an acquired back disorder, 
however diagnosed including residuals of anterior spinal 
release due to severe scoliosis with degenerative disc 
disease, that is linked to active service, on any basis. 




CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. 
§ 3.303(b)(d) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1968 enlistment physical examination report shows 
that a clinical evaluation of the veteran's spine was normal.  
A neurologic evaluation was normal.  He complained of 
recurrent back pain.  He noted being treated for back pain 
one year earlier.  No associated trauma or limitation of 
motion was noted.  

The veteran's service medical records include extensive 
treatment reports from Camp Pendleton, California which are 
nonrevealing for any pertinent finding until an isolated 
episode of back pain was noted in April 1972.  The veteran 
noted that while he was walking down some steps, he stumbled 
and fell into a rail injurying his back.  On objective 
evaluation, a minor back contusion was noted.  It was 
indicated that no followup medical treatment was needed.

A May 1972 physical evaluation report, for separation from 
active duty, shows a normal clinical evaluation of the spine.  
A neurologic evaluation was normal.  The medical examiner 
noted that there was no evidence of pertinent interval 
medical history or physical defect/diagnosis found.  The 
veteran reported recurrent back pain.  

A November 1993 postservice VA hospital report shows a 
diagnosis of severe scoliosis of the spine. 

May 1994 VA and private hospitalization reports show the 
veteran was admitted to a private medical facility for 
posterior stabilization following corrective spinal surgery 
at a VA Medical Center (MC).  He underwent an anterior spinal 
release associated with a reported history of severe 
scoliosis since 1970.

October 1994 VA general medical and orthopedic examination 
reports essentially show as history that a diagnosis of 
scoliosis was made in 1972.  Following objective examination, 
the reported diagnoses were thoracic scoliosis and status 
post large decompression posterolaterally as well as anterior 
wedging and plating, still recovering from these procedures.  

In an October 2000 private medical report, the private 
physician noted that the veteran was seeking a medical 
opinion regarding whether or not the possibility of his 
current low back symptoms were related to a service related 
injury in 1972.  Based on the veteran's history and current 
examination findings the private physician opined that there 
was a strong possibility that the veteran's low back pain 
symptoms were exacerbated by the injury, which the veteran 
stated occurred in April 1972.  The examiner stated that he 
could not determine what degree of current disability and 
impairment was due to that injury.  The examiner did not 
believe that the 1972 injury could account for the surgery 
that had been performed in 1994.

In a November 2001 private medical report, it was noted that 
the veteran was examined by a chiropractic physician 
(currently deceased) in late July 1976.  No other information 
was noted.

Recently dated statements from the veteran's mother and 
several former service comrades are on file.  These witnesses 
essentially attest to the veteran's history of a low back 
injury during active service and that he has had chronic back 
pain since that time.  A statement from the veteran's former 
mother-in-law, a registered nurse, noted that the veteran 
related his chronic back pain to an injury in service.  

In May 2003, the veteran underwent a special VA orthopedic 
examination.  The medical specials noted reviewing the 
veteran's claims file in conjunction with the examination in 
order to respond to several questions.  It was noted that the 
current diagnosis was status post extensive surgery of 
virtually the entire thoracolumbar spine.  The veteran had 
extensive fusion or stabilization from the upper thoracic 
level (T2) to the lower lumbar level (L4) with resultant 
degenerative disc disease.

The medical specialist opined that based on the information 
given by the veteran and information in his medical record it 
was most unlikely the veteran's present back condition and 
requirement for surgery is in any way related to the 
described "contusion" in service.  The medical specialist 
noted that there was no mention made of a severe disabling 
condition at the time of the injury which was regarded as a 
"minor" contusion.  Thus, the medical specialist reiterated 
that the present back condition is more likely than not 
unrelated to the effects of the reported inservice injury.

With respect to the question of whether scoliosis existed 
prior to service the medical specialist essentially opined 
that it is obviously impossible to answer that question as 
there is no information in the claims file showing scoliosis 
on the veteran's enlistment examination for military service.  
He noted that there is no information given as to any x-ray 
studies that may have been preformed and there is no 
indication of any x-rays having been preformed on the 
veteran's back during service.  The examiner reiterated that 
it is impossible to state what the veteran's condition was at 
the time of his entry into military service.  The examiner 
noted that other questions regarding whether a preexisting 
scoliosis, if found, underwent a permanent increase in 
service were found impossible to answer in light of the 
absence of any pertinent findings in the service medical 
records.

The medical examiner added that there are many individuals 
who will have curvatures of the spine (scoliosis, kyphosis, 
etc.) which develops during their younger years and does not 
remain stable once they mature.  It was noted that in many 
cases, these deformities can become progressively worse 
without any form of trauma.  It was noted that it was 
entirely possible that the veteran's back did have some 
degree of kyphoscoliosis at the time he entered military 
service and the condition was never identified.  However, the 
medical specialist noted that this is entirely theoretical 
and there is no basis for assuming this fact.

The medical specialist noted that the October 2000 private 
medical opinion of record noting a possible (not a certainty) 
relationship between the veteran's low back symptoms and the 
inservice injury also indicated that the private physician 
was unable to determine what degree of the veteran's current 
condition might be the result of such inservice injury.  It 
was pointed out that the private physician noted that there 
is no medical documentation suggesting any radiographic 
evidence of spinal pathology, nor is there medical 
documentation of a medical evaluation.  The VA medical 
specialist noted he was in agreement with the private 
physician's statement that he did not believe that the injury 
occurring in 1972 could explain the reasons for surgery later 
performed in 1994.

The VA examiner concluded that it is absolutely impossible 
for anyone to know the veteran's condition at the time he 
entered active duty or what factors, other than the normal 
stresses of everyday living (including the continuous trauma 
of his military activities) may have been.  The medical 
specialist noted that the fact that the veteran claimed that 
physicians at Camp Pendleton may have wanted to perform 
extensive surgery on his back, would tend to indicate that a 
severe deformity of his spine actually existed at discharge; 
however further research for supporting inservice medical 
records regarding treatment by physicians at Camp Pendleton 
and records at time of discharge would be helpful in shedding 
light on this problem.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury  incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).

During the appeal period a new interpretation shows that to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111 
the VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See  VA 
O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).  In that opinion 
the General Counsel invalidated § 3.304(b), finding it 
inconsistent with § 1111. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board notes that the veteran alleges that the physicians 
at Camp Pendleton recommended extensive corrective back 
surgery due to severe deformity of the spine.  His service 
medical records include medical treatment reports from Camp 
Pendleton and a physical examination report for service 
separation.  The veteran's service medical records are not 
shown to be other than complete.  The service medical records 
are silent for any finding diagnostic of an underlying 
identifiable back disability, however diagnosed.  

Importantly, the Board points out that at the time of the 
isolated minor contusion of the veteran's back in April 1972, 
it was medically determined that no treatment was needed.  
Such notation contradicts the veteran's claim that further 
treatment was recommended in the nature of surgery for a 
severe deformity of the spine.  The separation physical 
examination report is likewise silent for any identifiable 
back disability.  Remanding this case for the purpose of an 
additional search for possible outstanding service medical 
records based on vague and unfounded allegations is not 
warranted.  As the CAVC has stated: "VA's duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes an 
opinion a VA orthopedic examiner in May 2003, based on his 
review of the veteran's claims file and examination findings.  

The Board recognizes that on a March 1968 service enlistment 
examination report, the veteran's reported medical history 
included treatment for back pain one year earlier with no 
trauma or limitation of motion.  He complained of recurrent 
back pain.  However, a clinical evaluation of the back was 
normal.  Also, a neurologic evaluation was normal.  The 
veteran's reported history of treatment for back problems one 
year prior to enlistment and complaints of recurrent back 
pain alone, are not shown to be diagnostic of any underlying 
identifiable preexisting chronic back disability, however 
diagnosed, in view of the normal clinical evaluation of the 
spine noted on enlistment physical examination.  Accordingly, 
the record fails to rebut the presumption of soundness at 
entry into the veteran's period of active duty.  38 U.S.C.A. 
§ 1111 and VA O.G.C. Prec. Op. No. 3-2003 (July 16, 2003).

The veteran claims/argues, in substance, that he injured his 
spine in service and that the physicians at Camp Pendleton 
recommended extensive surgery for residual severe deformity 
of his spine.  He notes that his current chronic back 
disorder is related to the back injury in service.  

The Board reiterates that the service medical records on file 
including treatment reports from Camp Pendleton, and the 
veteran's physical examination report, for separation from 
active duty, are not shown to be other than complete.  

The service medical records are nonrevealing for any 
pertinent finding regarding the veteran's back until April 
1972.  He was seen for a minor contusion of the back.  It was 
medically determined that no medical treatment was needed.  A 
physical examination report in May 1972, for service 
separation purposes, shows the veteran reported recurrent 
back pain; however, both a clinical evaluation of the spine 
and a neurologic evaluation were normal.  The medical 
examiner noted no pertinent interval medical history, defect 
or diagnosis regarding the spine.

The post service medical evidence first objectively showing 
manifestations of a chronic back disability including 
surgical fusion of the thoracolumbar spine with resulting 
degenerative disc pathology dates from approximately more 
than 20 years following separation from service.  While he 
apparently was examined by a private chiropractor in July 
1976, approximately four years following service separation, 
the nature of the examination findings are unknown.  The fact 
remains that the record is without objectively supported 
continuity of back symptomatology for many years following 
service separation.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Importantly, the Board notes that the pertinent evidence also 
includes an opinion from a VA orthopedic examiner in May 
2003, based on his review of the veteran's claims file and 
recent examination findings.  Also, the Board recognizes that 
the veteran submitted an October 2000 private medical opinion 
in support of his claim.  The private examiner appears to 
have based his opinion on the veteran's claimed history and 
without benefit of review of the claims file including the 
service medical records.  

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.   
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

With respect to the medical records or opinions on file 
referring to a history of the onset of a back disability in 
service, the Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In weighing the respective medical opinions, the VA 
examiner's opinion displays a greater degree of certainty and 
reflects a full review of all evidence of record.  In 
contrast, the veteran's private doctor is not shown to have 
reviewed the veteran's claims file including the service 
medical records available at the time he rendered his 
opinion. 

The VA medical specialist essentially noted that, without 
resorting to speculation or reliance on medically unsupported 
history, the competent medical evidence fails to show 
evidence of an identifiable underlying back disability in 
active service or on final physical examination for 
separation from active service.  The minor back contusion in 
service in 1972 required no treatment and no associated 
residual of the back contusion was noted on the separation 
examination.  A clinical evaluation of the back and 
neurological evaluation at separation from service were 
normal.  

Moreover, the VA examiner essentially noted that the 
veteran's chronic back disability first manifested many years 
postservice and is unrelated to any incident of active duty, 
including the minor back contusion in service.  The VA 
examiner noted that the October 2000 private medical opinion 
of record essentially found that there is no etiologic 
relationship between the minor back injury in service in 1972 
and the chronic back disability first noted many years 
postservice requiring surgery.

The Board finds that while the medical evidence might suggest 
it is conceivable that the veteran's back disorder may have 
had its onset in service, it is not a sufficient basis to 
grant service connection.  38 C.F.R. § 3.102 (2003) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and a number of CAVC 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's in-service radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service- 
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen).

Importantly, the Board points out that equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  The probative and relevant evidence of record forms a 
medical consensus that an identifiable chronic back 
disability, however diagnosed, was not shown in active 
service or first manifested until many years following 
separation from active duty; the minor back contusion in 
service was not more than an acute and transitory event and 
without chronic residual back disability objectively 
demonstrated on physical examination for service separation.  
The veteran does not have an acquired back disorder, however 
diagnosed, including anterior spinal release due to severe 
scoliosis and degenerative disc disease, that is linked to 
active service, on any basis. 

In this regard, the Board reiterates that the veteran has not 
submitted any contradictory medical opinion based on a review 
of the pertinent medical record.  

The Board further acknowledges the statements offered by the 
veteran's mother and former service comrades regarding the 
etiology of the veteran's back disability. However, as 
laypersons, lacking in medical training and expertise, such 
individuals are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Moray v. 
Brown, 5Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In addition, the Board recognizes that a statement from the 
veteran's former mother-in-law, a registered nurse, 
essentially refers to te veteran's history of back problems 
in service.  

Significantly, the Board points out that the above lay 
statements were included as part of the evidence considered 
by the VA orthopedic examiner in May 2003 and were not 
considered persuasive in establishing the onset of an 
identifiable underlying chronic disability in service.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a chronic back disability, 
however diagnosed, is not warranted, since there is no 
competent and probative evidence of a relationship between 
the current chronic back disability as first manifested many 
years postservice and active service, on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for residuals of a 
back disability.  The claim is therefore denied.


ORDER

Entitlement to service connection for a chronic back 
disability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



